Citation Nr: 0100066	
Decision Date: 01/03/01    Archive Date: 01/11/01

DOCKET NO.  98-17 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
status post fracture of the distal phalanx, of the left great 
toe.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from January 1941 to 
July 1944.  

This appeal arises from a November 1997 rating decision of 
the Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  

On appeal the veteran appears to raise the issue of 
entitlement to service connection for residuals of left 
second and third toe fractures.  These issues, however, are 
not currently developed or certified for appellate review.  
Accordingly, these matters are referred to the RO for 
appropriate consideration.  


FINDINGS OF FACT

The veteran's status post fracture of the distal phalanx of 
the left great toe is productive of moderate disablement, but 
not more than moderate disablement.


CONCLUSION OF LAW

The 10 percent schedular criteria for status post fracture of 
the distal phalanx, of the left great toe has been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.20, 4.40, 4.45, , 4.59 4.71, 4.71a, Diagnostic 
Code, 5284 (2000); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board is satisfied that all relevant facts have been 
properly developed.  The veteran was seen on an outpatient 
treatment basis in 1996, and he underwent a VA examination in 
October 1997.  The record is now complete, and there is no 
further obligation to assist the veteran in the development 
of his claim as mandated by the Veterans Claims Assistance 
Act of 2000.

In a rating decision of July 1944 VA granted service 
connection for residuals of a fracture of the distal phalanx 
of the left great toe.  A noncompensable evaluation was 
assigned and has been in effect since.  

Some of the basic facts are not in dispute.  Service 
connection is in effect for status post fracture of the 
distal phalanx, of the left great toe, rated by analogy under 
the provisions of Diagnostic Code 5284.  Since the disability 
at issue does not have its own evaluation criteria assigned 
by VA regulations, a closely related disease or injury was 
used for this purpose.  When an unlisted condition is 
encountered it will be permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  The provisions of 
38 C.F.R. § 4.1 require that each disability be reviewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
The provisions of 38 C.F.R. § 4.2 require that medical 
reports be interpreted in light of the whole-recorded history 
and that each disability must be considered from the point of 
view of the veteran working or seeking work.  These 
requirements for evaluation of the complete medical history 
of the claimant's condition operate to protect the claimant 
against adverse decisions based on a single incomplete or 
inaccurate report to enable the VA to make a more precise 
evaluation of the level of disability and of any changes in 
the condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).

In August 1996, the  veteran was seen for by VA for left foot 
pain.  He described a history of an injury to that area 
occurring in the 1940s.  Physical examination revealed mild 
palpable tenderness along the veteran's bare left foot along 
the "metacarpophalangeal" (sic) joint.  There was mild pain 
accompanied by palpation of the first joint.  The diagnoses 
was metatarsalgia of the left foot and degenerative joint 
disease.  The examiner ordered a new pair of orthotics for 
the veteran.  

In October 1997, the veteran underwent a VA examination.  He 
gave a history of injuring his left great toe in service when 
the toe was fractured.  Additionally, he stated that the 
fracture also involved a chip off of the digits two and 
three.  He reported that he had pain in that foot every day 
since the injury in service and that the pain slowed his 
gait.  He related that he had orthotics placed in his shoes, 
which significantly helped with his ambulation.  He also 
stated that the pain was located at digits one, two, and 
three; the pain was constant, lasting 24 hours a day.  He 
also indicated that the pain became more intense with poor 
weather, and that it limited his ability to do long 
ambulation and to walk at rapid speeds.  Otherwise, it had 
not significantly limited his activity.  

Physical examination revealed the veteran was seen standing 
barefoot.  He was capable of ambulating without an assistive 
device, with a normal, slowed gait.  He was able to squat, 
supinate, and pronate his foot without restriction.  The 
first great toe appeared to be flattened when compared to the 
other great toe.  There was no other obvious deformity 
detected.  There was extension of the left great toe to 
approximately 25 to 30 degrees and flexion accomplished to 
25 to 30 degrees.  There were no significant skin or vascular 
changes.  The diagnosis was status post fracture, left great 
toe, with residual arthritic symptoms.  The examiner 
indicated that any weakened motion, incoordination, or 
fatigability was noted in the examination but these factors 
could not be further quantified in terms of additional loss 
of range of motion without prolonged provocative testing.  
With flare-ups it was likely range of motion would be further 
restricted but it was not possible to accurately estimate the 
additional loss of range of motion without examining the 
veteran at that time.  

In an addendum to the examination the examiner noted that x-
rays of the left foot done in May 1994 revealed degenerative 
changes with no evidence of acute fracture.  It showed healed 
fracture of the first toe.  

The veteran's status post fracture of the distal phalanx, of 
the left great toe disability is presently rated as 
noncompensably disabling.  Under diagnostic code 5284, a 
moderate foot disability warrants a 10 percent evaluation.  
In order to warrant a 20 percent evaluation, the veteran's 
foot disability must be moderately severe in degree.  
Further, when evaluating musculoskeletal disabilities, VA 
may, in addition to applying schedular criteria, consider 
granting a higher rating in cases in which functional loss 
due to pain or weakness is demonstrated, and pain or weakness 
on use is not contemplated in the relevant rating criteria.  
See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).

In this case, the veteran's left great toe pain was described 
as mild during his August 1996 VA outpatient treatment 
examination.  However, he complained at his October 1997 VA 
examination that his foot pain was constant, that it 
increased in intensity with weather changes, and that it 
limited his ambulation.  Although the examiner stated the 
veteran was not in acute distress on examination, he did note 
that the appellant's gait was slowed.  It was also noted that 
there was evidence of residual arthritic symptoms and that he 
believed that the veteran's flare-ups could result in 
increased limitation of motion, however, he was unable to 
accurately estimate the additional loss of range of motion 
without examining the veteran during the flare-ups.  In light 
of these findings, the Board looks to 38 C.F.R. § 4.59, which 
indicates, in pertinent part, that the intent of the schedule 
is to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is also intended 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury as entitled to at least the 
minimum compensable rating for the joint.  Since pain was 
noted on VA examination in August 1996, since the veteran 
continues to complain of pain, and since degenerative changes 
are noted on VA examination, the Board finds after resolving 
reasonable doubt in the appellant's favor that the disorder 
warrants the minimum compensable rating of 10 percent, 
pursuant to the schedular criteria.  Cf. Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).

The moderate severe foot injury, necessary to warrant a 
20 percent disability rating, is not, however, shown.  
Moreover, the Board notes that an amputation of the great toe 
without metatarsal involvement warrants only a 10 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5171 (2000).  As 
the appellant's left toe disorder is certainly not more 
disabling than the disability necessary for a 10 percent 
rating under Diagnostic Code 5171, an evaluation in excess of 
10 percent is not in order.


ORDER

A 10 percent evaluation, and no more, for status post 
fracture of the distal phalanx, of the left great toe, is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.  


		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

 

